NOT FOR PUBLICATION WITHOUT THE
                APPROVAL OF THE APPELLATE DIVISION

                                   SUPERIOR COURT OF NEW JERSEY
                                   APPELLATE DIVISION
                                   DOCKET NO. A-1387-14T3
                                               A-1388-14T3
                                               A-1389-14T3
                                               A-1390-14T3


ABIGAIL GINSBERG, an infant,1
by her mother TAMAR GINSBERG,         APPROVED FOR PUBLICATION
as Guardian ad litem; TAMAR
                                           June 18, 2015
GINSBERG, Individually; and
ARI GINSBERG, Individually,             APPELLATE DIVISION

      Plaintiffs-Respondents,

v.

QUEST DIAGNOSTICS, INC.,

      Defendant-Appellant,

and

ANDREW RUBENSTEIN, M.D.;
HACKENSACK UNIVERSITY MEDICAL
CENTER; HACKENSACK UNIVERSITY
MEDICAL CENTER DEPARTMENT OF
PEDIATRICS GENETICS SERVICE; and
JUDITH DURCAN, MS,

      Defendants-Respondents,

and


1
  Abigail Ginsberg passed away in March 2011.     The appendices
contain a letter from plaintiffs' counsel indicating that Tamar
Ginsberg was subsequently appointed Administrator of the child's
Estate, but we have not been furnished with a copy of a pleading
with a corresponding amended caption substituting the Estate as
a co-plaintiff.
QUEST DIAGNOSTICS, INCORPORATED,

      Third-Party Plaintiff,

v.

THE MOUNT SINAI MEDICAL CENTER,
INC.,

     Third-Party Defendant.
_________________________________

ABIGAIL GINSBERG, an infant,
by her mother TAMAR GINSBERG
as Guardian ad litem; TAMAR
GINSBERG, Individually; and
ARI GINSBERG, Individually,

      Plaintiffs-Respondents,

v.

QUEST DIAGNOSTICS, INC., and
ANDREW RUBENSTEIN, M.D.,

      Defendants-Respondents,

and

HACKENSACK UNIVERSITY MEDICAL
CENTER; HACKENSACK UNIVERSITY
MEDICAL CENTER DEPARTMENT OF
PEDIATRICS GENETICS SERVICE;
and JUDITH DURCAN, MS,

      Defendants-Appellants,

and

QUEST DIAGNOSTICS, INCORPORATED,

      Third-Party Plaintiff,

v.




                                  2   A-1387-14T3
THE MOUNT SINAI MEDICAL CENTER,
INC.,

     Third-Party Defendant.
_________________________________

ABIGAIL GINSBERG, an infant,
by her mother TAMAR GINSBERG,
as Guardian ad litem; TAMAR
GINSBERG, Individually; and
ARI GINSBERG, Individually,

      Plaintiffs-Respondents,

v.

QUEST DIAGNOSTICS, INC.;
HACKENSACK UNIVERSITY MEDICAL
CENTER; HACKENSACK UNIVERSITY
MEDICAL CENTER DEPARTMENT OF
PEDIATRICS GENETICS SERVICES;
and JUDITH DURCAN, MS,

      Defendants-Respondents,

and

ANDREW RUBENSTEIN, M.D.,

      Defendant-Appellant,

and

QUEST DIAGNOSTICS, INCORPORATED,

      Third-Party Plaintiff,

v.

THE MOUNT SINAI MEDICAL CENTER,
INC.,

     Third-Party Defendant.
_________________________________




                                  3   A-1387-14T3
ABIGAIL GINSBERG, an infant,
by her mother TAMAR GINSBERG,
as Guardian ad litem; TAMAR
GINSBERG, Individually; and
ARI GINSBERG, Individually,

      Plaintiffs-Respondents,

v.

QUEST DIAGNOSTICS, INC.;
ANDREW RUBENSTEIN, M.D.;
HACKENSACK UNIVERSITY MEDICAL
CENTER; HACKENSACK UNIVERSITY
MEDICAL CENTER DEPARTMENT OF
PEDIATRICS GENETICS SERVICE;
and JUDITH DURCAN, MS,

      Defendants-Respondents,

and

QUEST DIAGNOSTICS, INCORPORATED,

      Third-Party Plaintiff-
      Respondent,

v.

THE MOUNT SINAI MEDICAL CENTER,
INC.,

     Third-Party Defendant-
     Appellant.
_________________________________

          Argued March 16, 2015        -   Decided June 18, 2015

          Before   Judges      Sabatino,      Simonelli,   and
          Guadagno.

          On appeal from an interlocutory order of the
          Superior Court of New Jersey, Law Division,
          Essex County, Docket No. L-1169-10.




                                   4                               A-1387-14T3
            Thomas J. Cafferty argued the cause for
            appellant Quest Diagnostics in 1387-14 and
            as   respondent   in  1388-14   and  1389-14
            (Gibbons P.C., attorneys; Mr. Cafferty, Mark
            S. Sidoti, Nomi I. Lowy, and Lauren James-
            Weir, of counsel and on the brief).

            Michael R. Ricciardulli argued the cause for
            appellant Andrew Rubenstein, M.D. in 1389-14
            and as respondent in 1387-14, 1388-14, and
            1390-14 (Ruprecht Hart Weeks & Ricciardulli,
            LLP, attorneys; Mr. Ricciardulli and Daniel
            B. Devinney, on the brief).

            Ellen L. Casagrand argued the cause for
            appellants   Hackensack  University   Medical
            Center, Hackensack University Medical Center
            Department of Pediatrics Genetics Service,
            and Judith Durcan, MS, in 1388-14 and as
            respondents in 1387-14, 1389-14, and 1390-14
            (Buckley Theroux Kline & Petraske, LLC,
            attorneys; Ms. Casagrand, on the brief).

            Benjamin H. Haftel argued the cause for
            appellant The Mount Sinai Medical Center in
            1390-14 (Vaslas Lepowsky Hauss & Danke LLP,
            attorneys; Mr. Haftel, on the brief).

            Victoria E. Phillips argued the cause for
            respondents Ginsberg in 1387-14, 1388-14,
            1389-14, and 1390-14 (Phillips & Paolicelli,
            LLP, attorneys; Ms. Phillips and Daniel J.
            Woodard, on the brief).

    The opinion of the court was delivered by

SABATINO, P.J.A.D.

    These     four    interlocutory       appeals2   stem   from   a   lawsuit

involving   factual    allegations    and     parties   that   straddle      the


2
  We consolidate the appeals, which were calendared back-to-back,
for purposes of this opinion.



                                      5                                A-1387-14T3
states of New York and New Jersey.                     The core question presented

to us is whether the laws of New York, the laws of New Jersey,

or   some   combination       of       the   laws     of    both   states,       govern     the

claims, third-party claims, cross-claims, and defenses asserted

in the litigation.

      Plaintiffs, on behalf of themselves and their now-deceased

daughter, have asserted claims of wrongful birth, wrongful life,

medical     malpractice,          negligent         hiring,        and    negligence         in

connection    with       their         daughter's          birth   in     2008       and     her

subsequent    diagnosis           of     Tay-Sachs         disease,      a     genetically-

inherited and fatal condition.                     In essence, plaintiffs contend

that defendants each erred in the health care, genetic testing

services, or genetic counseling they provided before the couple

conceived their daughter upon a mistaken belief that the father

was not a Tay-Sachs carrier.

      Plaintiffs     are          currently         New      Jersey       residents         who

previously resided in New York.                     They have sued a New Jersey

licensed    physician,        a    New       Jersey    hospital         and    one     of   its

employees     (collectively              "the        New      Jersey          health        care

defendants"),      and    a       medical      testing        company.          The    latter

defendant has its principal place of business in New Jersey, but

it received the father's blood specimen in New York and issued

its report on that sample in New York.                             The medical testing




                                               6                                      A-1387-14T3
company has brought a third-party complaint against a New York

hospital that actually performed the testing.                     Numerous cross-

claims for indemnification and contribution have been interposed

between and among the defendants and the third-party defendant.

       The    trial    court    determined    that    New    Jersey      law,    which

differs significantly from New York law on certain facets of

this case, governed all of the issues in this litigation.                             We

granted motions for leave to appeal by the defendants and the

third-party defendant, who all seek to overturn that threshold

determination and to have New York law instead applied to the

claims asserted against them.

       Applying choice-of-law principles set forth in P.V. ex rel.

T.V.    v.    Camp    Jaycee,    197   N.J.   132    (2008),      the    Restatement

(Second) of Conflicts of Laws (1971) ("the Restatement"), and

other case law, we conclude that New York law applies to the

claims respectively asserted against the testing company and the

New    York     hospital,      whose   allegedly      wrongful     and    injurious

conduct occurred in New York.                 We further conclude that New

Jersey law applies to plaintiffs' claims against the New Jersey

health care defendants, whose allegedly wrongful and injurious

conduct occurred in this state.

       Because of the insufficiency of the present record as to

the    actual    contractual      arrangements       for    the   testing       of   the




                                         7                                  A-1387-14T3
father's blood sample by the New York hospital, we decline to

resolve      which     state's       law        governs      the      contractual

indemnification      claims,   if   any,      asserted     against    that    third-

party defendant.       We also decline at this juncture to resolve

which state's law governs the various cross-claims that have

been, or may be, asserted by and among the parties who have been

sued.     We also do not reach the discrete choice-of-law issues

concerning    the     statutes      of       limitations,     which     were       not

explicitly addressed in the trial court.

    Based on this overall disposition, we reverse in part the

trial court's determination that the law of New Jersey must

apply to the conduct of all of the defendants and of the third-

party   defendant.      We     specifically       reject    the    trial     court's

premise —— a premise which is advocated by the New Jersey health

care defendants who prefer in this case to have New York law

apply to them —— that the law of only one state can be applied

in this litigation.

    As a final caveat, we note that, in rare and extraordinary

circumstances, a court's choice-of-law dispositions, in a case

such as this one with multi-state dimensions, can be reexamined

at the time of trial.          The propriety of such a rare potential

reexamination here will depend upon which parties remain in the

case at that point, as well as the feasibility and fairness of



                                         8                                   A-1387-14T3
trying the remaining claims and cross-claims under the laws of

multiple states.

                                               I.

      We derive the following pertinent facts and chronology of

events from the record, which largely consists of deposition

transcripts, interrogatory answers, and a few other documents.

We   do   so    mindful        that    discovery      in    this    case       has    not       been

completed       and     that    the    factual        allegations         have    yet      to    be

adjudicated.3

      The Parties' Relationship, the Mother's Genetic Testing in
      New Jersey, and the Father's Genetic Testing in New York

      The      parents    of     the    now-deceased          child,      plaintiffs        Tamar

Ginsberg       ("Tamar")4       and    Ari     Ginsberg       ("Ari"),      met      and    began

dating    in    October        2004.      At    that       time,    Ari    resided         in   Far

Rockaway,       New   York,      and    Tamar       then    resided       in   Teaneck,          New

Jersey.

      The      couple    were     concerned         about     the   possibility            of   any

child of theirs having a genetic condition associated with their

Ashkenazi       Jewish    heritage.            They    were    particularly          concerned


3
  Our orders granting leave to appeal permitted factual discovery
to continue, and we were advised at oral argument that such
additional discovery has, in fact, been pursued.      Hence, the
factual record is still being developed in certain respects.
4
  For ease of reference, we shall use the first names of the
parents and their deceased child, intending no disrespect.



                                                9                                       A-1387-14T3
about the risk of Tay-Sachs disease, because Tamar knew her

sister was a carrier for that condition.

    Tay-Sachs         disease     is    "a     genetically-inherited,          incurable

condition that first appears in an infant at approximately six

months     of     age,     progressively          causing      mental       retardation,

blindness, seizures, and death between the ages of two and four

years."     Geler v. Akawie, 358 N.J. Super. 437, 445 (App. Div.),

certif.    denied,       177    N.J.     223    (2003).        The    condition        is    a

"genetic        disorder       caused     by      an   absence        of     the     enzyme

hexosaminidase A and consequent accumulation of the lipid GM2

gangloside in nerve cells of the brain."                      5 J.E. Schmidt, M.D.,

Attorneys'       Dictionary      of     Medicine,      T-29    (2009).        Typically,

"[n]eural       damage     [from       Tay-Sachs]       begins       early     in      fetal

development, with the first signs and symptoms becoming apparent

when the infant is about six months old."                     Ibid.

    Because of concerns about giving birth to a child with Tay-

Sachs, the couple sought genetic counseling and testing.                                 They

claim,     however,      that     they       would     have    married       each      other

regardless of the genetic test results.

    On December 28, 2004, Ari visited the office of his primary

care physician, Dr. Israel Samson, in Cedarhurst, New York, and

requested a blood test to determine if he was a carrier of Tay-

Sachs.          Ari   also      asked     Dr.     Samson      about     a    chromosomal




                                             10                                     A-1387-14T3
translocation test, given that his brother has Down Syndrome,

and that his mother and sister both have a translocation.                          Dr.

Samson    allegedly      stated    that        he   would      not    perform     such

translocation testing.

    Dr. Samson was educated and trained as a physician in New

York.     He    was   licensed    only    in     New   York,    and   he    practiced

medicine exclusively in that state.

    Dr. Samson drew Ari's blood in New York at the time of his

December 2004 visit.          Dr. Samson sent the sample to defendant

Quest    Diagnostics,     Inc.    ("Quest")         for   testing,     since    Ari's

health insurance policy apparently required that Quest be used

for that purpose.        Quest's corporate headquarters and principal

place of business are located in Madison, New Jersey, although

Quest conducts business in New York and in other states.

    By his own admission, Dr. Samson did not frequently request

Tay-Sachs testing.       Therefore, he directed his secretary to call

Quest regarding how to place the order for testing.                        Dr. Samson

testified at his deposition that during that phone call, Quest

identified the applicable code to place on the test requisition

form.

    Upon       picking   up   Ari's      blood      sample     from   Dr.    Samson's

office, Quest delivered the specimen to its office in Syosset,

New York.       Thereafter, Quest sent the sample to third-party




                                         11                                  A-1387-14T3
defendant, Mt. Sinai Medical Center ("Mt. Sinai") for testing,

pursuant to an agreement between the two entities.5                    Mt. Sinai is

located in New York, and it tested Ari's blood in New York.

     Dr. Samson testified that he requested Quest to conduct

testing for whether Ari was a carrier of Tay-Sachs.                          However,

testing was done instead for Sandhoff disease, which can be

regarded as a specific form of Tay-Sachs.6

     Mt.   Sinai    determined      that      Ari   was     not   a    carrier     for

Sandhoff   disease.       Quest     reported        that    information       to   Dr.

Samson, who explained the findings to Ari on January 10, 2005.

Ari recalled that Dr. Samson left a voicemail on his cell phone,

stating    that    he   was   not   a      carrier     of    Tay-Sachs.            That

information   turned    out   to    be    incorrect,        however,    as    a    test

performed four years later, after Abigail's diagnosis, revealed

that Ari is indeed a carrier for Tay-Sachs.




5
   The only written agreement between Quest and Mt. Sinai
referenced in the depositions was an agreement effective April
11, 2005, a date after Ari's testing. A copy of that agreement
is not part of the appellate record. We were advised by counsel
at oral argument that apparently no written agreement was in
force between Quest and Mt. Sinai at the time Ari's specimen was
tested.
6
  Specifically, Sandhoff disease involves a defect in both the
enzymes hexosaminidase A and B, whereas Tay-Sachs involves a
deficiency in only hexosaminidase A. See 5 Schmidt, Attorneys'
Dictionary of Medicine, supra, S-24 and T-29.



                                         12                                  A-1387-14T3
    Ari did not receive a written copy of his test results in

2005, and he never spoke with anyone at Quest or at Mt. Sinai.

Ari called Tamar at her home in New Jersey after speaking with

Dr. Samson, and he told her that he had tested negative for Tay-

Sachs.

    Shortly    thereafter,     in   February      2005,    Tamar    visited

defendant Andrew Rubenstein, M.D., a gynecologist, at his office

in Saddle River, New Jersey.        She consulted Dr. Rubenstein in

order to be tested for genetic diseases related to her Jewish

heritage.   She also sought his advice in planning her menstrual

periods in anticipation of her marriage to Ari, as is common in

the Orthodox Jewish community.           Ari himself never visited Dr.

Rubenstein's office.

    Tamar   advised    Dr.   Rubenstein    that   Ari   already    had   been

tested for Tay-Sachs, and that he had been found negative for

that condition.   She pointed out that Ari's brother had Down

Syndrome, and that his mother was a carrier for trisomy 21,

which is another name for that condition.               She also told Dr.

Rubenstein about her own family members who were carriers of

Tay-Sachs and cystic fibrosis.

    Dr. Rubenstein stated in his interrogatory answers that he

discussed with Tamar the risk of Tay-Sachs if both she and Ari




                                    13                              A-1387-14T3
were    carriers.          Tamar,     however,       denied     having    any     such

discussion with him.

       It is apparently undisputed that Dr. Rubenstein asked Tamar

for a copy of Ari's Tay-Sachs test results, but Tamar did not

provide a copy to him.              She did not recall at her deposition

ever   speaking     to    Ari   about   Dr.     Rubenstein's         request.     Ari

likewise had no recollection at his deposition of her asking him

for a copy of his results.               According to Tamar, she did not

provide Dr. Rubenstein with Ari's test results because she had

trusted the results Ari received from Dr. Samson.

       Tamar's blood was drawn at Dr. Rubenstein's office in New

Jersey.      Her sample was tested, coincidentally by Quest, in New

Jersey for the range of diseases customarily associated with

Ashkenazi Jewish heritage.             The test results accurately showed

that Tamar was a carrier of Tay-Sachs.

       Dr.   Rubenstein     informed    Tamar        of   her   test   results,   and

mailed a copy to her.               He also recommended that Ari undergo

chromosomal analysis, due to his own family history of Down

Syndrome.

       Tamar advised Ari of Dr. Rubenstein's recommendation, and

Ari underwent the necessary blood work at a New York laboratory

in Cedarhurst.       Testing of Ari's blood sample by Quest in New

York    revealed         that   Ari     had      a        balanced     "Robertsonian




                                         14                                 A-1387-14T3
translocation."         Dr. Rubenstein discussed the test results with

a geneticist.          On March 22, 2005, Dr. Rubenstein spoke with

Tamar by telephone and advised her of those results.                     He also

referred the couple to defendant Hackensack University Medical

Center ("HUMC") for genetic counseling.

      The Genetic Counseling at HUMC in New Jersey

      On May 6, 2005, Ari and Tamar met at HUMC with defendant

Judith     Durcan,     MS,   for    genetic   counseling   relating     to   Ari's

chromosome translocation.             At that time, Ari considered Tay-

Sachs a "nonissue" because he believed he had tested negative

for the condition.            The couple met with Durcan on just one

occasion, and no tests were performed.

      By letter to Dr. Rubenstein dated May 6, 2005, on which Ari

and Tamar were copied, Durcan summarized her discussion with the

couple.      Tamar received the letter at her parents' New Jersey

home in Teaneck, but Ari did not recall seeing it before this

litigation.

      With respect to Tay-Sachs, Durcan noted that Tamar is a

Tay-Sachs carrier, but that Ari "stated that his screening test

results for Tay[-]Sachs (TS) [we]re negative."                     Durcan further

noted that she did not have Ari's results available for review

at   the   time   of    their      meeting,   but   offered   to    review   those

results.     Durcan also indicated that she had discussed with the




                                         15                              A-1387-14T3
couple     the       autosomal       recessive          inheritance,         the    carrier

frequency, and the features of Tay-Sachs.                           She also discussed

the   "different         testing     modalities         for    [Tay-Sachs]         currently

available      and      suggested      that       Ari    make       sure    that    he       had

biochemical (enzyme) analysis for [Tay-Sachs], as this type of

testing can rule-out most carriers of [Tay-Sachs]."

      Tamar      admitted      discussing       with     Durcan      the    couple's     Tay-

Sachs test results, and that Durcan offered to review those

results,      although        Ari   could       not     recall      that    part    of       the

conversation.           The couple did not provide Durcan with Ari's

results, choosing instead to rely on the information they had

previously received.             The couple explained at their depositions

that they had confidence in the test results that Ari had orally

received from Dr. Samson.

      The Parties' Marriage, Tamar's                      Move      to     New   York,       and
      Abigail's Birth in New York

      In   June       2005,   Tamar    and      Ari     were   married      in   New     York.

After the marriage, Tamar relocated from New Jersey and the

couple resided together in Far Rockaway, New York.

      A    few     months      after      the     marriage,         Tamar    visited         Dr.

Rubenstein       on     October     28,      2005       for    a    pap     smear      and     a

prescription       for    birth     control       pills.           Dr.   Rubenstein       also

discussed        with    Tamar      the    HUMC/Durcan           genetic     consultation

results.      He recommended that the couple attempt to conceive



                                             16                                     A-1387-14T3
through in vitro fertilization, with pre-implantation genetic

testing of the embryos, due to Ari's chromosomal translocation.

However, Tamar did not want to pursue an in vitro procedure,

since she perceived there was a low risk of Down Syndrome.

       Tamar never returned to Dr. Rubenstein, as she switched her

care   to   a   New   York-based    ob/gyn,   Dr.   Terry   Rifkin.     Dr.

Rubenstein did speak with Tamar again in October 2005, regarding

her genetic consultation.          He also sent her a reminder card in

August 2006 for a follow-up visit that never occurred.

       In June 2006, Tamar visited Dr. Rifkin in New York.               At

that time, she and Ari had plans to conceive a child naturally,

with the intent of terminating the pregnancy if prenatal testing

revealed that the child had Down Syndrome.              Tamar wished to

discuss with Dr. Rifkin the strict guidelines under Jewish law

for terminating a pregnancy.7         At her visit, Tamar advised Dr.

Rifkin that Ari had tested negative for Tay-Sachs, although she

had tested positive.      Dr. Rifkin did not request a copy of Ari's

results, and the couple did not provide those results to him




7
  Ari is a rabbi, and he testified at his deposition about his
understanding of Jewish law on abortion, as did Tamar.    A New
York statute provides that abortions are permitted in the state
up to twenty-four weeks into a pregnancy, with additional time
afforded if the abortion is necessary to preserve the woman's
life. See N.Y. Penal Law § 125.05 (Consol. 2015).



                                      17                          A-1387-14T3
although Tamar believed Dr. Rifkin may have taken her blood and

ordered his own testing of her.

    In June 2007, Tamar became pregnant.          She asserts that she

conceived in New Jersey, and that she learned of the pregnancy

the next month while she was in New Jersey at her parents' home

in Teaneck.

    Tamar received prenatal care from Dr. Rifkin in New York.

During the pregnancy, she underwent a chorionic villi sampling

("CVS") at a hospital in New York, which revealed that the fetus

was a female who had a balanced chromosomal translocation, but

did not have Down Syndrome.

    Tamar     and   Ari   were   required   to   meet   with   a   genetic

counselor at the hospital in connection with the CVS.                 Tamar

recalled that they discussed Tay-Sachs with the counselor, and

the fact that Ari had tested negative as a carrier of that

disease.    Tamar did not recall the counselor asking for a copy

of Ari's test results.

    Abigail was born in March 2008, at North Shore University

Hospital in New York.      Immediately after their release from the

hospital, Tamar and Abigail visited with Tamar's parents in New

Jersey.     Thereafter, Tamar, Ari, and Abigail resided in New

York, along with a son who was later born in November 2010.




                                    18                             A-1387-14T3
Abigail received pediatric care from Dr. Hylton Lightman, in New

York.

    Abigail's Diagnosis with Tay-Sachs, her Treatment, and the
    Family's Relocation to New Jersey

    In October 2008, Abigail was diagnosed with Tay-Sachs by

her physicians in New York.       The diagnosis was made after Tamar

had noticed problems with Abigail's eyes.

    Around the time of Abigail's diagnosis, Ari went to Dr.

Samson's office to obtain a copy of his blood test results from

2005.    He confronted Dr. Samson when he saw that he had been

tested   for    Sandhoff   disease,   as   opposed    to   Tay-Sachs.      Ari

initially believed Dr. Samson had ordered the wrong test.                  Dr.

Samson defended his choice of test, stating his belief that the

Sandhoff test results meant Ari was negative for Tay-Sachs.

    Dr. Lightman subsequently ordered further testing of Ari.

Two types of Tay-Sachs testing were then performed by Labcorp.

In those results, Ari tested positive as a Tay-Sachs carrier.

Dr. Lightman did not criticize Dr. Samson, but stated that he

himself typically ordered a chromosomal mutation analysis, as

opposed to the Sandhoff tests that Dr. Samson had requested.

    Ari acknowledged at his deposition that he initially was

angry    with   Dr.   Samson.    However,     after    consulting   with     a

geneticist in New York, Ari believed that              his Sandhoff test

results should have also revealed if he were a carrier for Tay-



                                      19                            A-1387-14T3
Sachs, and it was not possible for his two test results to

contradict each other without there being a flaw in the original

testing.8      Therefore, Ari and Tamar maintain that they do not

believe that Dr. Samson had done anything wrong.

     As to Abigail's medical care, she was treated primarily

after   her    Tay-Sachs      diagnosis     by    physicians      and     health   care

providers     in   New    York,     but    also     by     some    in    New   Jersey,

particularly after the family moved to this state.                       Tamar sought

psychological      treatment        in    New     Jersey     in    connection      with

Abigail's      illness.          Ari,     meanwhile,        sought      psychological

treatment for himself in New York.

     In     December     2009,    plaintiffs       moved    to    Bergenfield,       New

Jersey. They claim to have done so in order to be closer to

their   family.        Two    months      later     they    filed       this   lawsuit.

Abigail died at her home in New Jersey in March 2011.

     The Claims in This Litigation

     Plaintiffs, who continue to be New Jersey residents, filed

their     complaint      in   the    Law        Division    against       Quest,     Dr.

Rubenstein, HUMC, and Durcan.              Their complaint asserts claims of

wrongful      birth,     medical     malpractice,          and    negligent     hiring

against all defendants.             They also assert a more generalized


8
  Because discovery has not yet closed, we do not know if
plaintiffs have retained an expert to support this contention.



                                           20                                  A-1387-14T3
claim    of    negligence      only     against    Quest.      Tamar    individually

asserts a claim of "wrongful life"9 on behalf of Abigail against

all of the defendants.

      Notably, plaintiffs chose not to assert any claims against

Dr. Samson.          Nor did they sue any of the other health care

professionals that treated or counseled them or treated Abigail.

      HUMC, Durcan, and Dr. Rubenstein each denied liability and

asserted       cross-claims      for     contribution        and    indemnification.

Quest likewise denied liability, and asserted as one of its

defenses that New York law applied to all claims filed against

it.      In    particular,      Quest    asserted    that     New    York   law   would

"operate to bar some or all of the claims and/or damages set

forth in the [c]omplaint."                Quest also filed cross-claims for

contribution and indemnification.

      In addition, Quest filed a third-party complaint against

Mt.   Sinai,       asserting    claims    for     indemnity,       contribution,    and

breach        of    contract,     which     Mt.      Sinai     answered,      denying

liability.10        Mt. Sinai has asserted cross-claims for common-law

indemnification and contribution from all of the defendants.


9
  See, Part II(A), infra, for a discussion of the elements of
what is termed a "wrongful life" claim under New Jersey law, a
cause of action which is not recognized under New York law.
10
  Plaintiffs did not move to amend their complaint to name Mt.
Sinai as direct defendant.   It is not clear from the record
                                                    (continued)


                                           21                                 A-1387-14T3
      Shortly after the pleadings were completed, Quest, HUMC,

and Durcan moved for the application of New York law, to dismiss

plaintiffs'         claims        under       Rule     4:6-2(e),     and     for   summary

judgment; Dr. Rubenstein moved for the application of New York

law; Mt. Sinai moved for the application of New York law and for

summary judgment; and plaintiffs moved to compel discovery.

      On August 28, 2013, the judge assigned at that time to this

case ruled that questions of fact precluded summary judgment as

to   HUMC    and    Durcan.            That    judge    also      authorized     additional

discovery on both the choice-of-law issues and as to the merits

of   the    case.         These    dispositions         are    not   challenged     in   the

present appeals.

      Following additional discovery, defendants and Mt. Sinai

again      moved    for    the     application         of   New   York    law.     After    a

different Law Division judge ("the motion judge") heard argument

on   those     motions,          the     judge       issued    an    oral    opinion     and

corresponding orders on September 26, 2014.                              The judge denied

the motions, and held that New Jersey law applies to all issues

and parties in this case.




(continued)
supplied to us whether any of the co-defendants amended their
pleadings to assert cross-claims against Mt. Sinai.



                                                22                                 A-1387-14T3
       The Trial Court's Choice-of-Law Ruling

       In his oral decision on the choice-of-law question, the

motion judge recognized that the factual allegations and parties

in    this    case     straddle      both    the   states    of    New   York    and    New

Jersey.       The judge also recognized that New York law and New

Jersey law differ in material respects on various aspects of

this case.11

       The     judge      invoked      the   "most    significant        relationship"

principles          expressed     in    Sections     6,     145,   and     146   of     the

Restatement as adopted by our Supreme Court in P.V., supra, 197

N.J. at 136.          The judge recognized that, in a case such as this

one    with    claims       of   tortious     conduct,      the    law   recognizes       a

presumption in favor of applying the law of the state where the

injury occurred.           See P.V., supra, 197 N.J. at 136; Restatement,

supra, §§ 6 and 145.             However, as the judge further recognized,

"[i]f another state has a more significant relationship to the

parties or issues, the presumption [of the law of the former

state]       will    be    overcome.         If    not,   [the     presumption]        will

govern."       P.V., supra, 197 N.J. at 136 (emphasis added).

       The    judge       rejected     the   possibility      that   New    Jersey     law

could apply to claims against certain                       parties in this case,


11
   See discussion of some of those differences in Part II(A),
infra.



                                             23                                  A-1387-14T3
while    New   York     law   could    apply       to   claims     against      the    other

parties.       In essence, the judge perceived that his sole options

were to either apply New Jersey law or New York law to the

entire case.       Given that perceived constraint, the judge found

that New Jersey, rather than New York, had the overall "most

significant      relationship"        to    the    parties       and    claims    in    this

litigation.

     In the course of his analysis, the judge underscored the

fact that Dr. Rubenstein, HUMC, and Durcan are all domiciled in

New Jersey and have their principal places of business in this

State, and that Dr. Rubenstein is licensed as a physician in

this State.       The judge also found that the conduct of those New

Jersey    health      care    defendants,         to    the    extent   they     may    have

caused or contributed to plaintiffs' alleged injuries, occurred

in   this      State,    which    he       regarded       as     the    center    of     the

relationship between plaintiffs and those parties.

     The       judge     perceived         that        Tamar's     alleged       loss     of

reproductive       choice     occurred       in    New        Jersey,   where    she     had

consulted the New Jersey defendants, rather than in New York.

The judge found that the public policy of New Jersey favors

compensating innocent patients for injuries caused by licensed

health care providers in this State, and that such New Jersey




                                            24                                    A-1387-14T3
providers "should reasonably expect to be subject to New Jersey

law."

      The judge acknowledged that the choice-of-law analysis as

to Quest and Mt. Sinai was "[m]ore difficult" because, as to

those parties, New York was the State in which their relevant

alleged conduct occurred, and the State where the other parties'

relationships        to   them     was    centered.             Even       so,    the    judge

concluded     that    a   "qualitative        analysis"         of     the       whole   case,

considering the "entire pot" of claims involved, required the

law     of   New   Jersey     to     apply,       and     that       the     Restatement's

presumption in favor of applying the forum state's law was not

overcome.

      The Present Interlocutory Appeals

      We thereafter granted leave to Quest, HUMC, Durcan, Dr.

Rubenstein, and Mt. Sinai to appeal the trial court's choice-of-

law ruling.        All of those parties seek to have New York law,

rather than New Jersey law, apply.

      Quest    and    Mt.    Sinai       differ    from    the       other       appellants,

however,      in   that     they    submit        that    the     court      may     take     a

defendant-by-defendant approach to choice of law, allowing the

court to apply the law of more than one state to the various

defendants.        The other appellants insist that the law of only

one state can apply here and that the state is New York.




                                            25                                       A-1387-14T3
       Plaintiffs, meanwhile, agree that the trial court correctly

applied New Jersey law to the entire case.            They stress the many

points of nexus to New Jersey within the factual chronology:

Tamar's status as a New Jersey resident when the genetic testing

was performed; the family's ultimate New Jersey domicile after

Abigail was born and suit was filed; Quest's principal place of

business in New Jersey; and this State's public policies in

regulating professionals and businesses who conduct activities

here    and   in   assuring   fair    compensation    to    New   Jersey   tort

claimants.

                                      II.

                                       A.

       One of the most important questions a court will often face

in adjudicating a case like this, involving parties and conduct

in multiple states, is to identify which state's law applies to

the parties and the various claims asserted.               Inevitably, states

in our federal system will adopt laws —— whether by statute,

regulation, or case law —— that will diverge from the laws of

other    states.      When    those    state   laws   clash,      courts   must

necessarily ascertain which state's law governs the case or the

particular issues at hand.

       The choice-of-law determination ideally should be made as

early in a case as possible.           Bailey v. Wyeth, Inc., 422 N.J.



                                       26                             A-1387-14T3
Super. 343, 350 (Law Div. 2008), aff'd on other grounds, 422

N.J. Super. 360 (App. Div. 2011), certif. denied, 211 N.J. 274

(2012).      We apply a de novo standard of appellate review to such

rulings.        Bondi v. Citigroup, Inc., 423 N.J. Super. 377, 418

(App. Div. 2011), certif. denied, 210 N.J. 478 (2012).

       Multi-faceted         choice-of-law      principles,   such    as      those

expressed       in    the   Restatement,    have   been   developed   to    assist

judges     in        resolving   these     conflicts.       The   choice-of-law

principles of the forum state control the analysis.                   Fu v. Fu,

160 N.J. 108, 117 (1999).                 In applying such principles, the

first thing a court must determine is whether the laws of the

particular states having a nexus to a case actually diverge.

P.V., supra, 197 N.J. at 143.

       Here, such divergence between New Jersey law and New York

law is indisputably present.              Although we need not exhaustively

detail all of the material points of difference, a few are worth

mentioning by illustration.

       For example, New Jersey recognizes a cause of action for

what   our      state    describes   as    "wrongful    birth,"   which    may     be

asserted by parents who claim that they were "deprived of the

option of making a meaningful decision as to whether to abort

[a] fetus, a decision which, at least during the first trimester

of pregnancy, is not subject to state interference."                  Berman v.




                                           27                              A-1387-14T3
Allan,    80   N.J.    421,    430-32          (1979)   (citations       omitted).         A

wrongful    birth     claim       is    "predicated      on    a    woman's     right    to

determine for herself whether or not to continue or terminate

her pregnancy" when it is anticipated the child will be born

with birth defects.          Canesi v. Wilson, 158 N.J. 490, 501 (1999).

    Parents in wrongful birth actions in New Jersey may recover

damages for the emotional distress caused by the loss of the

option to abort the affected fetus, Berman, supra, 80 N.J. at

433-34,    along     with    the       economic      costs    associated       with   their

child's    affliction,        Schroeder         v.   Perkel,       87   N.J.   53,    67-71

(1981).     By contrast, under New York law, the parents' damages

in such cases are limited to "the pecuniary expense . . . for

the care and treatment of their infants."                          Becker v. Schwartz,

386 N.E.2d 807, 813-14 (N.Y. 1978).                      Parents may not recover

emotional distress damages on such claims under New York law.

Foote v. Albany Med. Ctr. Hosp., 944 N.E.2d 1111, 1113 (N.Y.

2011)     (noting     that    in        such    cases    "the       parents'     'legally

cognizable     injury'       is        'the    increased       financial       obligation

arising from the extraordinary medical treatment rendered the

child    during     minority'"         (quoting      Bani-Esraili       v.   Lerman,    505

N.E.2d 947, 948 (N.Y. 1987))); accord Becker, supra, 386 N.E.2d

at 813-14; Howard v. Lecher, 366 N.E.2d 64, 65-66 (N.Y. 1977).




                                               28                                 A-1387-14T3
     Apart from wrongful birth claims by parents, New Jersey

separately recognizes what are known in this state as "wrongful

life"12 claims, which may be brought on behalf of infants born

with congenital defects.          This limited cause of action allows an

infant plaintiff in our state to "recover as special damages the

extraordinary      medical   expenses       attributable       to    his   [or     her]

affliction," but disallows recovery by the infant for "general

damages for emotional distress or for an impaired childhood."

Procanik   by    Procanik    v.   Cillo,     97   N.J.   339,       342-43,     351-56

(1984); accord Moscatello ex rel. Moscatello v. Univ. of Med. &

Dentistry of N.J., 342 N.J. Super. 351, 359-60, 363-64 (App.

Div.), certif. denied, 170 N.J. 207 (2001).                     By contrast, New

York law does not permit such a claim for damages by or on

behalf of an infant.          Alquijay v. St. Luke's-Roosevelt Hosp.

Ctr., 473 N.E.2d 244, 245 (N.Y. 1984); Becker, supra, 386 N.E.2d

at 813-14.

     The   two   state's     applicable      statutes     of    limitations       also

have potential material differences.               New Jersey's statute of

limitations for medical malpractice, N.J.S.A. 2A:14-2, is two

years,   subject    to   equitable    tolling      of    that   two-year       period


12
  The terminology is somewhat confusing because what New Jersey
law describes as a "wrongful birth" cause of action is described
under New York law as a "wrongful life" claim. To prevent
confusion we shall use the New Jersey terminology.



                                       29                                     A-1387-14T3
pursuant to our discovery rule, Lopez v. Swyer, 62 N.J. 267,

272-76 (1973).        Conversely, New York's statute of limitations

for medical malpractice claims is two-and-a-half years.                              See

N.Y. C.P.L.R. 214-a (Consol. 2015) ("An action for medical . . .

malpractice must be commenced within two years and six months of

the act, omission or failure complained of or last treatment

where there is continuous treatment for the same illness, injury

or    condition     which    gave   rise    to    the   said    act,    omission      or

failure[.]").

       Under New York law, the accrual date for a cause of action

for    what    is   termed     "wrongful        life"   in     that    state     (i.e.,

"wrongful birth" in New Jersey) has been deemed to be the date

of the child's birth.           Pahlad v. Brustman, 823 N.Y.S.2d 61, 63

(N.Y. App. Div. 2006), aff'd, 865 N.E.2 1240 (N.Y. 2007); but

see Jorge v. N.Y. City Health & Hosps. Corp., 590 N.E.2d 239,

240    (N.Y.    1992)       (holding   that      the    "continuous       treatment"

doctrine did not toll the statute of limitations on a medical

malpractice claim premised upon alleged wrongful birth resulting

from an erroneous reading of prenatal genetic tests).                          Because

of these differences between New Jersey law and New York law,

plaintiffs' claims might be considered untimely, depending upon

which state's statute of limitations is applied.




                                           30                                  A-1387-14T3
                               B.

     If, as here, an actual conflict of laws is present between

the multiple states implicated in a case, the next step is to

apply the Restatement's "most significant relationship" test,

which New Jersey applies in tort cases.      P.V., supra, 197 N.J.

at 135-36, 139-43.   Under the most significant relationship test

in a case involving personal injury, the analysis:

         begins with the [Restatement] section 146
         presumption that the local law of the state
         of the injury will apply.         Once the
         presumptively applicable law is identified,
         that choice is tested against the contacts
         detailed in section 145 and the general
         principles outlined in section 6[13] of the


13
   Restatement, supra, § 6, which    is    entitled    "Choice-of-Law
Principles," provides as follows:

         (1) A court, subject to constitutional
         restrictions,   will   follow   a   statutory
         directive of its own state on choice of law.

         (2) When there is no such directive, the
         factors relevant to the choice of the
         applicable rule of law include

              (a) the needs of the        interstate    and
              international systems,

              (b) the     relevant   policies    of     the
              forum,

              (c) the relevant policies of other
              interested states and the relative
              interests   of  those   states  in   the
              determination of the particular issue,

                                                          (continued)


                               31                             A-1387-14T3
         Second Restatement.   If another state has a
         more significant relationship to the parties
         or issues, the presumption will be overcome.
         If not, it will govern.

         [P.V., supra,            197    N.J.    at    136    (emphasis
         added).]

    Hence,     we    must     identify        the     place       of    injury      under

Restatement § 146, which states:

         In an action for a personal injury, the
         local law of the state where the injury
         occurred    determines   the    rights   and
         liabilities of the parties, unless, with
         respect to the particular issue, some other
         state has a more significant relationship
         under the principles stated in [Restatement]
         § 6 to the occurrence and the parties, in
         which event the local law of the other state
         will be applied.

         [(Emphasis added).]

    "Section        146     [of    the        Restatement]         recognizes          the

intuitively correct principle that the state in which the injury

occurs is likely to have the predominant, if not exclusive,

relationship   to    the    parties      and    issues       in   the    litigation."


(continued)
                (d) the     protection                of      justified
                expectations,

                (e) the basic policies underlying the
                particular field of law,

                (f) certainty,     predictability                       and
                uniformity of result, and

                (g) ease in the determination and
                application of the law to be applied.



                                         32                                      A-1387-14T3
P.V., supra, 197 N.J. at 144 (citing Restatement, supra, § 146

cmt.    d).      However,       this    factor      will    not     be    afforded       great

significance where the place of injury was "fortuitous or . . .

for other reasons it bears little relation to the occurrence and

the parties with respect to the particular issue."                            Restatement,

supra, § 145, cmt. e.

       Ignoring, for the moment, the defendant-specific aspects of

this case and considering the core facts in their totality, New

York is the primary, if not exclusive, state that is the place

of injury.       New York is the state where the Ginsbergs resided at

the    time     of    Tamar's    pregnancy,         and     where    they       made     their

decision to proceed with the pregnancy.                       It is also the state

where Tamar likely would have undergone prenatal testing of the

fetus for Tay-Sachs had the couple been correctly informed that

Ari    was    also    a    carrier     for   Tay-Sachs,      and     where      the    couple

likely would have chosen to terminate the pregnancy if they

learned that the child she was carrying was afflicted with Tay-

Sachs.        Alternatively, if Abigail's birth itself is viewed as

the    "injury"       ——    particularly          with    respect        to   the     child's

wrongful life claim —— then New York is also the place of injury

because Abigail was born in that state.

       Plaintiffs          unpersuasively          assert     that        the       loss     of

reproductive         choice   occurred       completely      or     dominantly         in   New



                                             33                                       A-1387-14T3
Jersey.   They particularly focus in that regard on the alleged

conception of Abigail in New Jersey.

    A wrongful birth claim is inextricably intertwined with a

pregnancy, and a woman's right to choose abortion rather than

proceed with the pregnancy.     At the time of Tamar's pregnancy,

the couple resided in New York, and Tamar received prenatal care

from a New York physician.    The loss of reproductive choice with

respect to Tamar's pregnancy with Abigail occurred exclusively,

or at least mainly, in New York.

    The fact that Abigail may have been conceived in New Jersey

is immaterial to the choice-of-law analysis.         For a wrongful

birth claim, the focus must be on the decision to continue the

pregnancy after the conception had occurred and the pregnancy

became known to the couple.      The location of the conception,

through intercourse during a time when Tamar was ovulating, is

fortuitous and irrelevant.    If, hypothetically, Abigail had been

conceived while plaintiffs were on vacation in Hawaii and there

were no other relevant contacts with that state, Hawaii law

surely would not govern plaintiffs' claims.

    The trial court erred within its choice-of-law analysis by

equating the place of injury with the place where plaintiffs

experienced damage, i.e., the effects of the injury.           It is

irrelevant   to   the   place-of-injury   inquiry   that   plaintiffs




                                 34                          A-1387-14T3
experienced emotional distress and some medical costs in New

Jersey after that injury was inflicted.                     In this regard, the

Third Circuit Court of Appeals in Blakesley v. Wolford, 789 F.2d

236, 241 (3d Cir. 1986), has aptly explained:

                  In all personal injury actions, the
             effects of an injury necessarily follow a
             plaintiff to his or her state of residence
             or domicile.   It is axiomatic that wherever
             the plaintiff lives, the effects of his or
             her   personal    injuries   will  be   felt.
             However, looking to the place where the
             effects of an injury will be felt gives
             improper additional weight to the factor of
             the plaintiff's state of residence.        In
             effect, by looking to the place where the
             injuries are felt, rather than the place
             where they in fact occurred, the district
             court   gave   double    weight,  which   was
             unwarranted,   to   [plaintiff's]  state   of
             residence[.]

                                           C.

       Having identified New York as the place of injury, the next

step   we    must    follow    in    the    choice-of-law         analysis   is    the

application of the factors set forth in Restatement, supra, §§ 6

and 145, and P.V., supra, 197 N.J. at 145-55, "to determine

whether another state has a more significant relationship to the

parties      or   issues[,]"        in   which       case   the    presumption      of

Restatement, supra, § 146 will be overcome.                       P.V., supra, 197

N.J.    at    155.     The     analysis         of   the    relevant   factors      is

qualitative, not merely quantitative.                  Id. at 147, 155-56; Fu,




                                           35                                A-1387-14T3
supra, 160 N.J. at 125. In this regard, Restatement, supra, §

145 instructs:

             (1) The rights and liabilities of the
             parties with respect to an issue in tort are
             determined by the local law of the state
             which, with respect to that issue, has the
             most   significant    relationship    to the
             occurrence   and   the   parties   under the
             principles stated in § 6.

             (2) Contacts to be taken into account in
             applying the principles of § 6 to determine
             the law applicable to an issue include:

                   (a)   the   place        where     the   injury
                         occurred,

                   (b)   the   place   where   the   conduct
                         causing the injury occurred,

                   (c)   the     domicil[e],      residence,
                         nationality,        place        of
                         incorporation    and    place    of
                         business of the parties, and

                   (d)   the place where the relationship,
                         if any, between the parties is
                         centered.

             These contacts are to be evaluated according
             to their relative importance with respect to
             the particular issue.

             [(Emphasis added).]

      In applying these various factors here, we reject the trial

court's premise that the law of only one state can apply to all

of the issues in this lawsuit.           As our Supreme Court made clear

in   P.V.,   the   "most   significant      relationship"    test    is     to    be

applied "on an issue-by-issue basis."               P.V., supra, 197 N.J. at



                                       36                                 A-1387-14T3
143; accord Cornett v. Johnson & Johnson, 211 N.J. 362, 374

(2012);      Erny    v.    Estate      of   Merola,       171   N.J.    86,     95   (2002);

Grossman v. Club Med Sales, Inc., 273 N.J. Super. 42, 50-51

(App. Div. 1994).          "Issue-by-issue" in this context means legal-

issue-by-legal-issue.             See, e.g., Cornett, supra, 211 N.J. at

374   (noting       that   an    issue-by-issue           analysis     of   choice-of-law

factors "may result in the application of the law of more than

one state to the several claims in a matter").

      To date, no published opinion in our State has expressly

addressed whether the issue-by-issue analysis of choice of law

may   be     differentiated           further      with    a    defendant-by-defendant

assessment.         These appeals now require us to consider the novel

question     of     whether     choice-of-law         principles       could     allow      New

York law to be applied to some of the named defendants or the

third-party defendant in this case, while New Jersey law could

apply to the other parties who have been sued.

      We endorse the option of allowing a defendant-by-defendant

approach to choice of law in a case such as this one for several

reasons.          First    of     all,      such     an    approach      happens       to    be

authorized under New York law, which itself is instructive.                                 See

Boxer   v.    Gottlieb,         652    F.   Supp.     1056,     1062    (S.D.N.Y.       1987)

(citing    Schultz        v.   Boy    Scouts    of    Am.,      480    N.E.2d    679    (N.Y.




                                              37                                     A-1387-14T3
1985)).    Moreover, courts in several other states have similarly

permitted that approach.14

       Second,     a     defendant-by-defendant         approach     may     have

functional advantages.           In some lawsuits, a plaintiff's legal

claims    and    theories       against      multiple   defendants     may    be

predicated upon different facts occurring in different states at

different times.         A court should at least have the option in

such multi-faceted cases to adopt a defendant-specific choice-of

-law   approach,       rather   than   an    overarching   "one-law-fits-all"

model.    The reality is that the fact patterns, party domiciles,

and legal theories in some civil cases that straddle state lines

can have so many dimensions that it could be patently arbitrary

14
  See, e.g., Jaurequi v. John Deere Co., 986 F.2d 170, 173 (7th
Cir. 1993) (reversing the district court's choice-of-law
determination because it failed to conduct "a separate conflicts
analysis for each defendant's conduct" in a product liability
action); ABB Daimler-Benz Transp. (N. Am.), Inc. v. Nat'l R.R.
Passenger Corp., 14 F. Supp. 2d 75, 88 (D.D.C. 1998)      (noting
that "[t]he law of different states may be applied to different
defendants"); Kelly v. Johns-Manville Corp., 590 F. Supp. 1089,
1095 (E.D. Pa. 1984) (noting, in a "multi-defendant asbestos
case, the plaintiff's separate claims are to be treated as
discrete causes of action" with regard to choice of law); Allen
v. Great Am. Reserve Ins. Co., 766 N.E.2d 1157, 1162-70 (Ind.
2002) (applying Indiana and South Carolina law to two different
defendants for the same cause of action); but see Gregory v.
Beazer E., 892 N.E.2d 563, 580 (Ill. App. Ct. 2008) (declining
to adopt a defendant-by-defendant approach); Viking Pump, Inc.
v. Century Indem. Co., 2 A.3d 76, 89 (Del. Ch. 2009) (noting
that, in the context of insurance contracts, "Delaware courts
have applied the law of the jurisdiction that bears the most
significant relationship to the insurance coverage as a whole").




                                        38                             A-1387-14T3
or unreasonable to ordain that all of the claims of all of the

plaintiffs against all of the defendants must be adjudicated

under a single state's laws.

      Allowing           a     defendant-by-defendant            approach       is       also

consistent with the Supreme Court's observation in P.V., supra,

197 N.J. at 136, that "[i]f another state has a more significant

relationship to the parties or issues, the presumption [of the

law   of    the    place       of   injury]      will    be    overcome."       (Emphasis

added).      This quoted passage from P.V. suggests that the nexus

of each party to the case can be as relevant to the conflict

analysis as the nexus of each issue.

      We     are    acutely         mindful      that    there       can   be   practical

difficulties in allowing the laws of more than one state to

apply simultaneously to the evidence adduced at a trial.                                It is

certainly simpler for a jury (or a judge in a bench trial) to

apply      only    one       state's   legal     rules    to    the    factual       proofs.

Simplicity        alone,      however,     is    not    the    only    value    at    stake.

Indeed,     the    Supreme       Court's      endorsement       of    an   issue-by-issue

approach in P.V. signals that the mere use of more than one set

of laws in a given case is not inherently untenable.

      We have confidence that when proper jury instructions and a

carefully-constructed verdict form are used, most jurors should

be able to apply the laws of more than one state in the same




                                                39                                   A-1387-14T3
case to different respective defendants.                       See Belmont Condo.

Ass'n,     Inc.     v.    Geibel,      432   N.J.   Super.    52,   97    (App.   Div.)

(expressing the oft-repeated maxim that jurors are presumed to

follow the court's instructions), certif. denied, 216 N.J. 366

(2013).       To simplify matters, the jurors need not be informed of

the identity of each state that supplies the particular rule of

law described in the jury charge and reflected in the queries

posed on the verdict form.

      In      short,     since    an    issue-by-issue       approach     is   tenable,

there    is    no   reason       to    believe    that   a   defendant-by-defendant

approach is inherently untenable.                   That said, we are cognizant

that a defendant-by-defendant approach to choice of law may be

unworkable in, say, a mammoth case involving defendants from

dozens of states.

      Here, we have only two states whose laws are implicated.

The   practical          and   analytic      complexities      of   a    defendant-by-

defendant approach do not appear to be overwhelming.                           In fact,

in several of the reported cases from other jurisdictions using

a defendant-by-defendant approach, the court did not find the

approach too unwieldy.15


15
  See, e.g., Jaurequi, supra, 986 F.2d at 173; ABB Daimler-Benz,
supra, 14 F. Supp. 2d at 88; Great Am. Reserve, supra, 766
N.E.2d at 1162; Boxer, supra, 652 F. Supp. at 1062.




                                             40                                A-1387-14T3
     For these reasons, we reject the trial court's premise, and

the arguments raised by some of the present appellants, that the

law of only one state can be applied to all of the defendants

and to the third-party defendant Mt. Sinai.

     Dr. Rubenstein, HUMC, and Durcan argue that a defendant-by-

defendant approach is not appropriate here, even if that can be

an option, because the totality of factual circumstances that

led up to Abigail's birth dominantly occurred in New York.                   They

assume that New York has "the most significant relationship" to

the case as a whole, and therefore New York law should apply to

their own conduct in New Jersey.

     The       New    Jersey   health    care     defendants      suggest   that

plaintiffs and their counsel have strategically omitted any New

York-based      defendants     from     their    complaint,    including      Dr.

Samson,    a    New   York-licensed     physician,   in   order    to   maximize

their chances of having facets of New Jersey law more favorable

to plaintiffs govern this case.16               That strategic assertion is


16
  This claim of strategic manipulation is somewhat analogous to
a claim that a plaintiff engaged in the "improper joinder" of
one or more additional defendants in a state court action for
the sole purpose of destroying federal diversity jurisdiction
and thereby preventing removal of the case. See, e.g., Smallwood
v. Ill. Cent. R.R. Co., 385 F.3d 568, 571 n.1 (5th Cir. 2004)
(describing such a pleadings tactic as improper joinder), cert.
denied, 544 U.S. 992, 125 S. Ct. 1825, 161 L. Ed. 2d 755
(2005); Schwartz v. State Farm Mut. Auto. Ins. Co., 174 F.3d
875, 878 (7th Cir. 1999) (disapproving of the practice); AIDS
                                                     (continued)


                                        41                              A-1387-14T3
neither    endorsed       nor   opposed      by    Quest     and     Mt.    Sinai.

Plaintiffs, as we have already noted, assert they legitimately

omitted    Dr.   Samson    as   a   defendant,     because    they    ultimately

believed that he had not acted negligently.

      Although the strategic claim raises concern, we need not

pass upon the bona fides of plaintiffs' decision to refrain from

suing Dr. Samson, or from naming in their complaint any other

defendants who are domiciled in New York.              Unless the litigants

have omitted indispensable parties, see Rule 4:28-1 (regarding

compulsory joinder), a court must adjudicate a case based upon

the parties and claims that the litigants have chosen to include

in   the   pleadings,     rather    than    some   hypothetical      broader       or

different case that might have been brought.

      No one has argued that Dr. Samson is an indispensable party

who must be added to this litigation under Rule 4:28-1.                          See

Bruno v. Mark MaGrann Assocs., Inc., 388 N.J. Super. 539, 547

(App. Div. 2006).       In fact, none of the defendants nor Mt. Sinai

have filed any third-party or fourth-party claims against Dr.

Samson.    He is not in this case.            Even if he had been named,

that would not necessarily require that New York law be applied


(continued)
Counseling & Testing Ctrs. v. Group W Television, Inc., 903 F.2d
1000, 1003-04 (4th Cir. 1990) (noting how such a tactic can
affect the crafting of a complaint).




                                       42                                  A-1387-14T3
to the conduct of the New Jersey health care defendants, who

provided services in this state to the parents.

       Our    recognition       of   a   defendant-by-defendant              option      for

choice of law will serve to discourage the tactical structuring

of pleadings that attempts to tilt the nexus analysis.                                 If a

defendant-by-defendant           approach       is   available     to        the    court,

plaintiffs      will     have   less     incentive     to     attempt     to       stack    a

complaint with defendants from a state with laws more favorable

to    plaintiffs'       litigational     interests.           Likewise,       defendants

will have less incentive to assert third-party claims against

parties      from   a   state   with     laws   more    favorable       to     their     own

interests, in a similar effort to have that state be deemed the

one with the "most significant relationship" to the case.

       Hence,    in     the   present    context,      plaintiffs'      inclusion          of

multiple New Jersey health care defendants in their complaint

ought not work to their tactical advantage if, as we have held,

the court is still free to allow New York law to apply to the

other parties whose conduct occurred in New York.                              Under the

approach we have endorsed, the court would not be constrained by

the   sheer     number    of    defendants      from    New    Jersey     in       deciding

whether the claims arising in New York against the other parties

should instead be governed by the law of that state.




                                           43                                      A-1387-14T3
      In short, by adopting here a rule that authorizes a party-

specific approach to choice of law, we can deter and address

manipulative efforts to stack a case with parties from states

having laws that favor a pleader's interests.                The approach

eliminates a pleader's expectation that the law of only one

"dominant" state will necessarily govern the case as a whole.

      Consequently,   there     is   no    need    to    probe   into    the

motivations of plaintiffs in refraining from naming Dr. Samson.

If   any   gamesmanship   has   occurred   here,   a    defendant-specific

choice-of-law approach helps assure that such conduct is not

rewarded.     Moreover, as we explain more fully in Part II(D),

infra, the strong policy interests of New York and New Jersey in

having their respective laws regulate the conduct of health care

defendants and laboratories operating within their borders also

support a defendant-by-defendant approach.

                                     D.

                                     1.

      With respect to Dr. Rubenstein, HUMC, and Durcan, it is

especially significant that each of them is a professional or

hospital located in, licensed in, and regulated by the State of

New Jersey.    Professionals and their patients have a reasonable

expectation that the laws of the state of licensure will govern

the professional licensee's activities within the state where




                                     44                            A-1387-14T3
the   services    were     provided.17        New   Jersey   has   strong    public

policies in the regulation of health care professionals who are

licensed in and who practice in this state, as well as the

regulation of hospitals that are licensed in this state.18

      At    the   time     that   Dr.   Rubenstein      treated    and   counseled

Tamar, and at the time that HUMC and Durcan counseled her, she

was   a    resident   of    New   Jersey.       Those   defendants'      allegedly




17
  See, e.g., N.J.S.A. 2A:53A-26 and -27 (the affidavit of merit
statute governing suits against professionals licensed in this
state); see also     N.J.S.A. 45:1-1 to -21.4 (stating general
provisions related to professions and occupations regulated by
state boards of registration and examination); N.J.S.A. 45:9-1
to -58 (stating provisions related to medicine and surgery);
N.J.S.A. 26:2H-1 to -26 (documenting the various requirements of
the "Health Care Facilities Planning Act"); N.J.S.A. 45:9-37.112
(stating that "the profession of genetic counseling profoundly
affects the lives of the people of New Jersey").
18
   See Hernandez v. Overlook Hosp., 149 N.J. 68, 81 (1997)
(noting New Jersey's "strong public policy of ensuring that only
qualified physicians serve the public"); see also Bloom v. Clara
Maass Med. Ctr., 295 N.J. Super. 594, 607 (App. Div. 1996)
(noting that "[a] hospital's selection of medical staff is thus
deeply embedded in public policy concerns and must be 'exercised
reasonably and for the public good.'" (quoting Desai v. St.
Barnabas Medical Ctr., 103 N.J. 79, 87 (1986))); N.J.S.A. 26:2H-
1 ("It is hereby declared to be the public policy of the State
that hospital and related health care services of the highest
quality, of demonstrated need, efficiently provided and properly
utilized at a reasonable cost are of vital concern to the public
health."); see also Cooper Univ. Hosp. v. Jacobs, 191 N.J. 125,
136 (2007).




                                         45                                 A-1387-14T3
tortious and injurious conduct —— to the extent it is actionable

—— took place entirely in New Jersey.         19




      Although     the     New   Jersey     health        care        professionals

apparently believe it is more advantageous to their litigational

interests in this particular case to have the law of another

state   govern     their   conduct,   there        are    very    strong       public

policies   and     real-world    expectations        of    professionals          and

patients that support applying to such professionals the law of

the state in which they are licensed and in which they provided

services to the plaintiff patient.

      In this regard, we take judicial notice under N.J.R.E. 201

that patients frequently travel across state lines to be treated

by a physician who is a surgeon or specialist because of that

individual's      expertise.     Patients     also       may     be    drawn    to   a

hospital in another state for the same reasons, or may have an

emergency condition while they are in the state temporarily.                         In

such circumstances, there should be a strong presumption that

the laws of the state of licensure and treatment govern the

patient's care in that state, subject to concerns of feasibility

and   fairness.      The   motion   judge   correctly          recognized       these


19
   We express no views, of course, about the merits of
plaintiffs' claims, recognizing that discovery is not completed
and that the time for dispositive motions by any party has not
elapsed.



                                      46                                   A-1387-14T3
principles and public policies relating to the New Jersey health

care professionals, but strayed in holding that New Jersey law

must apply to all defendants in the case.

     It is likewise reasonable for a person receiving medical

services in New York, and for providers of such services in New

York, to expect that New York law would govern the provision of

those services.        See Amoroso v. Burdette Tomlin Mem'l Hosp., 901

F.   Supp.     900,    906    (D.N.J.    1995)    (observing          that   medical

defendants who provided plaintiff care in a state "have the

right to expect that [the] law [of that state] will govern their

actions"); accord Blakesley, supra, 789 F.2d at 243; Capone v.

Nadig, 963 F. Supp. 409, 413-14 (D.N.J. 1997).

     As we have noted, it is not unusual for people to travel

out-of-state to be treated by specialists.                As the Third Circuit

Court of Appeals stated in Blakesley, supra, 789 F.2d at 243:

"[I]t is only fair that the law of the state to which the

patient has voluntarily traveled, and in which the doctor has

chosen   to    conduct       the   [medical    procedure],       be     applied     to

adjudicate     the     respective      rights,   duties,     and        obligations

between the parties."          Accord Warriner v. Stanton, 475 F.3d 497,

502-04   (3d    Cir.    2007)      (applying   Delaware    law    in     a   medical

malpractice case where plaintiff had traveled to Delaware for

medical care).




                                        47                                   A-1387-14T3
       A defendant professional's care should not be evaluated by

the laws of another state simply because there are multiple

other defendants in the case from different states.                              In our

mobile society, patients frequently have been treated by doctors

in a series of states when they move about the country.

       Suppose, for instance, a patient is initially treated by

his primary care physician in New Jersey, and then moves to

Michigan,   and      then   to    California,         where   he    is    subsequently

treated by physicians from each of the other two states.                               If

that patient sues each of the doctors in the successive states

for   malpractice      or   negligence          for   a   failure    to    detect     and

diagnose a cancerous tumor sooner, the New Jersey physician's

own conduct presumptively should not be governed by Michigan law

or California law.          Yet, that would be the logical consequence

of adopting the "one-law-fits-all" approach advocated by HUMC,

Durcan, and Dr. Rubenstein in this case and adopted by the trial

court. We reject that approach.

       Consequently, although New York may be the dominant "place

of    injury"   of   plaintiffs       in   this       case,   as    to    the   alleged

specific conduct of HUMC, Durcan, and Dr. Rubenstein, New Jersey

has    strong    linkages        to   plaintiffs'         claims     against       those

particular defendants.




                                           48                                   A-1387-14T3
                                         2.

       Our defendant-by-defendant analysis of the nexus reaches a

different    conclusion     as      to   defendant   Quest       and   third-party

defendant Mt. Sinai.        Quest handled and reported on Ari's blood

sample entirely in New York.             Although Quest also coincidentally

tested Tamar's own blood sample in New Jersey, no claims have

been asserted about that accurate test concerning her specimen.

       As a separate sovereign power, the state of New York also

has a strong interest in regulating its clinical laboratories.

See N.Y. Pub. Health Law § 570 (Consol. 2015) (stating that

"proper    performance     of    clinical     laboratory    and    blood   banking

services is a matter of vital concern, affecting the public

health, safety and welfare"); see also Daxor Corp. v. State

Dep't of Health, 681 N.E.2d 356, 360 (N.Y. 1997), cert. denied,

523 U.S. 1074, 118 S. Ct. 1516, 140 L. Ed. 2d 669 (1998). New

York   additionally      has    a   strong     interest    in     regulating     the

conduct of its health care providers generally housed within its

borders.      See   N.Y.    Pub.     Health    Law   §    2800    (Consol.    2015)

(stating that "[h]ospital and related services including health-

related service of the highest quality, efficiently provided and

properly utilized at a reasonable cost, are of vital concern to

the public health"); accord State Univ. of N.Y. v. Young, 566

N.Y.S.2d 79, 80 (N.Y. App. Div. 1991) (noting New York's "strong




                                         49                                A-1387-14T3
public      policy       of     providing       high        quality,         efficient,     and

effective hospital services").

       We     recognize       that    Quest's        principal         place    of   business

happens to be in New Jersey.                   However, the injury it allegedly

inflicted here dominantly occurred in New York.

       Quest's      third-party        claims       for     contribution        against     Mt.

Sinai    likewise        have    a    strong        nexus    to    New    York.       By    all

indications, Mt. Sinai's activities were confined to that state,

the state where it is located and licensed as a hospital.

       We     do   not   reach       Quest's    contractually-based              claims     for

indemnification          against       Mt.     Sinai        because       the     record     is

incomplete in that regard.               That particular choice-of-law issue

is reserved for the trial court, to be guided, to the extent

that    the    contractual       principles          apply,       by   the     principles    of

Restatement, supra, §§ 186 to 188 and related case law used for

conflicts analysis in contracts matters.                               See N. Bergen Rex

Transp., Inc. v. Trailer Leasing Co., 158 N.J. 561, 568 (1999).

                                               E.

       We now turn to the several factors in Section 6 of the

Restatement, which are cross-referenced in the tort provisions

in Sections 145 and 146.                Applying those Section 6 factors to

this case supports the application of New Jersey law to the




                                               50                                    A-1387-14T3
conduct of Dr. Rubinstein, HUMC, and Durcan, and the application

of New York law to the conduct of Quest and Mt. Sinai.

     The Restatement advises that the Section 6 factors are not

exclusive, and that they may be given varying weight depending

upon the circumstances presented.                    Restatement, supra, § 6, cmt.

c.      Moreover,    it    is    to     be    expected       that,   "in       all    but   the

simplest     case,"        "some        factors       will      point      in        different

directions."        Ibid.        "[A]ny rule of choice of law, like any

other     common     law        rule,        represents       an     accommodation           of

conflicting values."            Ibid.

     In    areas    such    as     tort       law,    where     there     is    no     precise

choice-of-law rule or series of rules, all that can be done "is

to state a general principle, such as application of the local

law 'of the state of most significant relationship,'" and "look

in each case to the underlying factors themselves in order to

arrive at a decision which will best accommodate them." Ibid.

     Distilling these concepts, our Supreme Court has instructed

that, "[f]or purposes of an issue arising out of tort law, [the

Section    6]   factors      may      be     grouped     into      five    categories        of

interests:      (1) the interests of interstate comity; (2) the

interests of the parties; (3) the interests underlying the field

of tort law; (4) the interests of judicial administration; and

(5) the competing interests of the states," Fu, supra, 160 N.J.




                                              51                                      A-1387-14T3
at 122. "The most important of those [factors] is the competing

interests of the states."         Erny, supra, 171 N.J. at 101.

      We shall combine the first and fifth factors, which are

closely related, in our analysis for ease of discussion.

          1. Interests of Interstate Comity and Competing Interests
             of the States

      "Probably    the     most   important   function    of   choice-of-law

rules is to make the interstate and international systems work

well.     Choice-of-law rules, among other things, should seek to

further harmonious relations between states and to facilitate

commercial intercourse between them."           Restatement, supra, § 6,

cmt. d.     The court must consider the interests of the competing

states, and whether application of a state's law would further

that state's interests or frustrate the interests of another.

P.V., supra, 197 N.J. at 152; Fu, supra, 160 N.J. at 122, 125;

Restatement, supra, § 6, cmt. f; but see Restatement, supra, §

145, cmt. c ("This factor must not be overemphasized, however[,

because] [t]o some extent, at least, every tort rule is designed

both to deter other wrongdoers and to compensate the injured

person.").

      Causes of action for wrongful birth and wrongful life in

New     Jersey   advance    several   interests.   They    include:       (1)

promoting a woman's right to make an informed choice regarding

whether to have a eugenic abortion; (2) regulating the conduct



                                      52                            A-1387-14T3
of professionals who provide prenatal and genetic testing by

deterring them from failing to provide women with complete and

accurate information necessary to make an informed choice; and

(3) compensating parents who lost their opportunity to make an

informed choice, resulting in the unwanted birth of an afflicted

child.

     The first state interest, promoting a woman's right to make

an informed choice regarding whether to have a eugenic abortion,

would not likely be promoted by the application of New Jersey

law to plaintiffs' claims.   That is because plaintiffs' decision

to choose an abortion would have occurred in New York, their

state of residence at the time of the pregnancy, and not New

Jersey.

     However, the second state interest, regulating the conduct

of professionals who provide prenatal and genetic testing, would

be promoted by applying New Jersey law to the New Jersey health

care defendants.   As we have already noted, New Jersey has an

interest in regulating the conduct of the physicians and genetic

counselors who practice within the state's borders, such as Dr.

Rubenstein and Durcan.20


20
   See N.J.S.A. 45:9-1 to -27.9 (regulating the practice of
medicine); N.J.S.A. 45:9-37.111 to -37.120 ("Genetic Counselor's
Licensing Act"); N.J.A.C. 13:35-1.1 to -14.18 (regulation of
various medical professionals, including genetic counselors).



                               53                        A-1387-14T3
    As    for    Quest,    and    the    laboratory           at   Mt.   Sinai,        such

laboratories are regulated by both federal and state law.                                See

42 U.S.C.A. §§ 263a to 263a-7 (certification of laboratories,

including embryo laboratories); 42 C.F.R. §§ 493.1 to 493.2001

(regulation     of   clinical     laboratories);           N.J.S.A.      45:9-42.1        to

-42.25   ("Bio-analytical         Laboratory         and      Laboratory      Directors

Act");   N.J.S.A.       45:9-42.26      to    -42.45       ("New     Jersey    Clinical

Laboratory      Improvement       Act");      N.J.A.C.         8:44-2.1       to      -2.14

(operation of clinical laboratories); N.J.A.C. 8:45-1.1 to -1.3

(licensure of clinical laboratories); N.Y. Educ. Law §§ 8600 to

8610 (Consol. 2015) ("Clinical Laboratory Technology Practice

Act");   N.Y.    Pub.    Health    Law       §§    570   to    581    (Consol.        2015)

(clinical    laboratory     and    blood      banking      services);      N.Y.       Comp.

Codes R. & Regs. tit. 10, §§ 19.1 to 19.4 (2015) (clinical

laboratory directors), §§ 58-1.1 to 58-1.13 (2015) (approval of

laboratories), §§ 58-3.1 to 58-3.9 (2015) (laboratory inspection

and reference fees).

    New York has an arguably stronger interest in regulating

the testing of Ari's blood because all of that relevant conduct

occurred in New York, with the actual testing performed in Mt.

Sinai's laboratory in New York.                   See P.V., supra, 197 N.J. at

153 (noting that New Jersey courts "have continuously deferred

to the rights of other jurisdictions to regulate conduct within




                                         54                                        A-1387-14T3
their borders.           That is particularly so when the conduct is

ongoing     and     directed        towards      residents     and      non-residents

alike").

      The third state interest relating to wrongful birth claims,

i.e., compensating parents who lost their opportunity to make an

informed choice, resulting in the unwanted birth of an afflicted

child, has several dimensions here.                The Ginsbergs are presently

New   Jersey      residents,    and        hence   that     this   state      has   some

interest in seeing them fairly compensated for proven wrongs.

However, they became New Jersey residents several years after

they had already lost their opportunity to make an informed

choice    and     had    suffered    the    unwanted      birth    of   an    afflicted

child, thus reducing this state's interest.

      New   York    similarly       has    an    interest    in    compensating       its

citizens for wrongful birth.                  A major difference, as pointed

out, supra, in Part II(A), is that New York limits the available

damages     on    such    claims,    and     prohibits      wrongful     life    claims

asserted by the child.

      New    York's      policies     of    limiting      recovery      for   wrongful

birth, and precluding claims for wrongful life, are entitled to

considerable respect.          See Rowe v. Hoffman-La Roche, Inc., 189

N.J. 615, 629 (2007) (noting that the choice-of-law question is

not which state has the better law; inquiry is limited to which




                                            55                                  A-1387-14T3
state has greater interest in applying its law to the claims);

Fu,    supra,     160   N.J.       at    123      (observing      that       rules       denying

liability "are entitled to equal consideration in choice-of-law

determinations as are rules imposing liability"); Restatement,

supra, § 145, cmt. c (stating that "[a] rule which exempts the

actor from liability for harmful conduct is entitled to the same

consideration in the choice-of-law process as is a rule which

imposes liability"); accord Blakesley, supra, 789 F.2d at 243

(recognizing that laws that limit medical malpractice liability

may work a hardship on out-of-state patients, but they also

provide      a    corresponding          benefit,        for     example,          by     making

available        specialized       procedures        that      may     not       otherwise      be

available).

       Indeed, our own Supreme Court has recognized that the torts

of    wrongful       birth       and     wrongful        life        are     controversial,

notwithstanding         a    woman's        constitutional             right       to     choose

abortion.        See, e.g., Procanik, supra, 97 N.J. at 349-50, 353-55

(surveying law from other states and noting dissenting opinions

on    our   own    Supreme       Court);    Schroeder,          supra,      87    N.J.     at   68

("[T]he     problems        of    wrongful        conception      and       wrongful        birth

involve     an    evaluation       not     only     of   law,    but       also    of    morals,

medicine and society.             Thus, it is not surprising that the same

issue may elicit divergent judicial responses.").                                  Given that




                                               56                                        A-1387-14T3
controversy, the impetus for applying New Jersey's substantive

law to such claims, conduct, and parties in another state is

limited.

       In sum, we conclude that the values of interstate comity

and     commerce    would     not     be     significantly       affected     by    the

application of New Jersey law to the New Jersey health care

defendants.             Conversely,        New     York's    policies       would    be

potentially frustrated by the application of New Jersey law to

Quest and Mt. Sinai, for services that they each provided in New

York.

          2. Interests of the Parties

       "Generally speaking, it would be unfair and improper to

hold a person liable under the local law of one state when he

had     justifiably       molded      his        conduct    to    conform     to    the

requirements of another state."                   Restatement, supra, § 6, cmt.

g.     However, this Section 6 factor is of lesser importance in

the     field      of    torts      than,        for   example,     contract        law.

Restatement, supra, § 145 cmt. b; accord Fu, supra, 160 N.J. at

123.

            This is because persons who cause injury on
            non-privileged occasions, particularly when
            the   injury   is    unintentionally   caused,
            usually act without giving thought to the
            law that may be applied to determine the
            legal consequences of this conduct.       Such
            persons   have    few,   if   any,   justified
            expectations in the area of choice of law to



                                            57                                A-1387-14T3
              protect, and as to them the protection of
              justified expectations can play little or no
              part in the decision of a choice of law
              question.      Likewise,    the   values  of
              certainty, predictability and uniformity of
              result are of lesser importance in torts
              than in areas where the parties and their
              lawyers are likely to give thought to the
              problem of the applicable law in planning
              their transactions.    Finally, a number of
              policies, such as the deterrence of tortious
              conduct and the provision of compensation
              for the injured victim, underlie the tort
              field.   These policies are likely to point
              in different directions in situations where
              the important elements of an occurrence are
              divided among two or more states.

              [Restatement, supra, § 145, cmt. b.]

       On the facts of this case, the interests of the parties are

consistent with applying New Jersey law to the New Jersey health

care defendants, and New York law to Quest and Mt. Sinai.                   As we

have    already    pointed    out,   it     is   reasonable   for    a     person

receiving medical services in New Jersey (such as Tamar, who was

a New Jersey resident when she met with the New Jersey health

care defendants) and Ari (who was a New York resident when his

blood   was    tested   in   New   York),    and   for   providers   of     those

services to expect that the law of the state where the services

were provided would govern claims arising from those services.

See Restatement, supra, § 146, cmt. e.21


21
   We ascribe little, if any, importance, to the present
residency of Tamar and Ari in New Jersey, since they moved to
                                                   (continued)


                                      58                                 A-1387-14T3
          3. Interests Underlying the Field of Law

       This    Section     6   factor   requires       "courts     to    consider   the

degree    to     which   deterrence     and      compensation,     the    fundamental

goals of tort law, would be furthered by the application of a

state's local law."            Fu, supra, 160 N.J. at 123.               "This factor

is of particular importance in situations where the policies of

the interested states are largely the same but where there are

nevertheless minor differences between their relevant local law

rules."       Restatement, supra, § 6, cmt. h.                "In such instances,

there is good reason for the court to apply the local law of

that     state    which    will      best    achieve    the      basic    policy,    or

policies,      underlying      the    particular     field    of    law    involved."

Ibid.

       "When the tort rule primarily serves a deterrent purpose,

the state where the harmful conduct took place will likely have

the dominant interest with respect to that rule."                          Fu, supra,

160 N.J. at 123.          Alternatively, "when the tort rule is designed

primarily to compensate a victim for his or her injuries, the

state    where     the    injury     occurred,     which   is     often    where    the

plaintiff resides, may have the greater interest in the matter."

Ibid.     "Because every tort rule, to some extent, is designed


(continued)
this state only a few months before filing their complaint and
long after their claims accrued.



                                            59                                A-1387-14T3
both to deter and to compensate, it is necessary to evaluate on

a case-by-case basis the relative weight of those underlying

purposes with respect to a specific rule."      Ibid.

    This factor does not clearly weigh in favor of either New

Jersey or New York, since both states' laws are designed to

deter the alleged negligence in this case.          The laws of each

state also provide injured plaintiffs with a remedy, albeit not

the same remedy.

       4. Interests of Judicial Administration

    The   Restatement   advises   that   the   interests   of   judicial

administration are important values in all areas of the law:

          To the extent that they are attained in
          choice of law, forum shopping will be
          discouraged.   These values can, however, be
          purchased at too great a price.        In a
          rapidly developing area, such as choice of
          law, it is often more important that good
          rules be developed than that predictability
          and uniformity of result should be assured
          through continued adherence to existing
          rules.    Predictability and uniformity of
          result are of particular importance in areas
          where the parties are likely to give advance
          thought to the legal consequences of their
          transactions.

          [Restatement, supra, § 6, cmt. i.]

However, the Restatement also recommends that the interests of

administration should not be accorded too much weight.                See

Restatement, supra, § 6, cmt. j ("Ideally, choice-of-law rules

should be simple and easy to apply.       This policy should not be



                                  60                            A-1387-14T3
overemphasized, since it is obviously of greater importance that

choice-of-law rules lead to desirable results.                    The policy does,

however, provide a goal for which to strive.") (emphasis added);

see also Fu, supra, 160 N.J. at 124 (noting that the interests

of judicial administration "are of lesser importance and must

yield to a strong state interest implicated by the remaining

factors") (emphasis added).

      The   trial     court    found      that    the     interests     of   judicial

administration      weigh     in   this    case    in     favor   of    applying    one

state's law to all claims against all defendants, as doing so

would   simplify      any     trial.       That    is     certainly     a    pragmatic

observation.     Nevertheless,            given     the       circumstances      here,

imposing the law of either New Jersey (or New York) across the

board to all of the defendants and Mt. Sinai indiscriminately

would not be a sound or fair result.                   Although we recognize the

value of the ease of judicial administration, that Section 6

factor is "of lesser importance" and "must yield to the strong

state interest[s] implicated."                 Fu, supra, 160 N.J. at 124.

Administrative ease therefore should not be dispositive in this

particular case.

      On the whole, some of the Section 6 factors weigh in favor

of   applying   New    Jersey      law    to     the    New    Jersey   health     care

defendants and New York law to the New York defendants, while




                                          61                                  A-1387-14T3
other factors are neutral as to which state's law should apply.

Considering those factors qualitatively, and giving due regard

for   the   divergent    bases   of   the    claims    against    the     various

defendants and against Mt. Sinai, and the competing interests of

the states, we reach the following conclusions, on a defendant-

by-defendant basis.

      First, we hold that New York law applies to the tort-based

claims asserted against Quest and Mt. Sinai.                   New York is the

place of injury relating to those alleged wrongdoers.                   New York

is also the state with the most significant relationship to

those claims because New York is the state where Ari resided and

sought the testing services at issue; it is the state where the

alleged misconduct of those parties occurred; it is the state

where those parties' relationships are centered; and New York

has a greater interest than New Jersey in regulating Quest and

Mt. Sinai under these circumstances.             Additionally, to apply New

Jersey law to those claims would substantially frustrate the

interests of New York.

      Conversely, we rule that New Jersey law should apply to the

claims asserted against Dr. Rubenstein, HUMC, and Durcan.                     Even

though New York is the dominant and perhaps exclusive place of

plaintiffs'    injury,    New    Jersey     is   the   state    with    the   most

significant relationship to these particular claims.                   New Jersey




                                      62                                 A-1387-14T3
is where these specific defendants' alleged misconduct occurred;

it    is    the    location       where    those       parties'        relationships         were

centered; and it is reasonable to expect that New Jersey law

would apply to the provision of medical and genetic counseling

and   hospital         services     in    New    Jersey.          Moreover,       as    we   have

shown,      New    Jersey     has    a    strong       interest        in   regulating        the

provision         of    medical     and     genetic         counseling        services        and

hospitals in this state. Applying New York law to the New Jersey

health      care       defendants        would       substantially          frustrate        that

regulatory interest.

       In    sum,      we   conclude      that       the    Section     6   and    the       other

Restatement         factors    support      the       use    of    a   defendant-specific

approach to choice of law in this case.                            Under that approach,

New Jersey law will apply to the claims asserted against the New

Jersey health care defendants, and New York law will apply to

Quest and Mt. Sinai.

                                                F.

       That brings us to various subsidiary questions.                                 First, we

consider what law governs the cross-claims asserted by and among

the New Jersey health care defendants (i.e., HUMC, Durcan, and




                                                63                                      A-1387-14T3
Dr. Rubenstein) and the New York parties (i.e., Quest22 and Mt.

Sinai).

       As     a     general      matter,    a      claim     of   non-contractual

indemnification is derivative of the underlying claim against

the party seeking to be indemnified.                 See Rutgers Cas. Ins. Co.

v.    LaCroix,      194   N.J.   515,     525   (2008)     (recognizing,      in    the

context of insurance, that contribution claims are derivative of

a party's right to assert an underlying claim); see also Tucker

v. Allstate Ins. Co., 195 N.J. Super. 230, 233-34 (App. Div.

1984) (not permitting a derivative claim for contribution by

another insurer relative to a void policy).

       This       derivative     aspect    poses    a      potential    problem       in

identifying the applicable state law of contribution, insofar as

the    New    York    parties'     cross-claims      against      the   New    Jersey

defendants conceivably would be analyzed under New York law,

while the opposing cross-claims by the New Jersey defendants

against the New York parties would be conceivably analyzed under

New Jersey law.           Both state's laws, to the extent they may

differ, cannot simultaneously apply in opposite directions.                         For

example, it is unclear whether the New York parties, who are not


22
  For ease of this contribution discussion, we refer to Quest as
a "New York" party, even though Quest's principal place of
business is New Jersey, because its allegedly harmful conduct
took place in New York.



                                           64                                 A-1387-14T3
liable for wrongful life under New York law, could be liable for

cross-claims asserted against them by the New Jersey health care

defendants.

       We need not enter this analytic thicket at this time.                            For

one thing, the identities of the parties at the ultimate time

this case is concluded, whether by settlement, dismissal, or

trial, remains to be seen.                    Some or all of the cross-claim

problems may be mooted, depending upon which claims and parties

are        ultimately    left     in    the    case.         We     do   not     in    this

interlocutory appeal have to resolve those cross-claim questions

now.        Instead, we defer them to the trial court for resolution

at     a    later     time,     when    it    shall    be    guided      by    the    "most

significant relationship" analysis.                    See Restatement, supra, §

173 (instructing that the "most significant relationship" test

of Section 145 should determine "whether one tort feasor has a

right        to     contribution       or    indemnity      against      another      tort

feasor").

       Second,        despite    the    guidance      we    are   providing      in    this

opinion, we do not completely foreclose the trial court from re-

examining the choice-of-law aspects of this case at the time of

trial.         We    appreciate    that      the   parties    and    the      trial   court

typically have a strong need to have the governing choice-of-law

identified as early as possible in the life of a case.                                  The




                                              65                                  A-1387-14T3
parties will surely pursue discovery, including expert reports,

addressing       the    applicable      state-specific              standards    of   care

guided by that determination.                     Any dispositive motions filed

will also be guided accordingly.

    Even     so,       we   recognize    that          in    rare    and    extraordinary

circumstances, there may be pragmatic or equitable reasons to

revisit choice of law at the time of trial to verify that the

court's      initial        assessment            of        the     "most     significant

relationship" of states to the viable issues or claims is still

valid,     and    that      it   can    be    feasibly            implemented    in   jury

instructions and on the verdict form.

    Although we do not at all imply that this case will prove

to be such a rare and exceptional circumstance, we reserve to

the trial court the ultimate authority to reconsider the choice-

of-law analysis at the time of trial. Such further review, if it

is conducted at all, must be guided by the principles we have

stated in this opinion.            At that juncture, the trial court must

consider    how    cross-claims        among       any      remaining       defendants   or

third-party defendants should be adjudicated, and what state's

law applies to any contractual indemnification claims that may

also remain.

    A choice-of-law ruling made before trial is interlocutory

in nature, and as such, can be revisited by the court in its




                                             66                                   A-1387-14T3
"sound discretion."           Lombardi v. Masso, 207 N.J. 517, 534 (2011)

(quoting Johnson v. Cyklop Strapping Corp., 220 N.J. Super. 250,

257 (App. Div. 1987), certif. denied, 110 N.J. 196 (1988)).

Indeed,      Quest    and     Mt.    Sinai        both      acknowledge     the    court's

inherent authority to revisit an original choice-of-law ruling,

but   urge    that     such     authority         be     exercised     very    sparingly.

Plaintiffs     likewise       express      concerns         about    reconsidering       the

choice-of-law assessment after substantial resources have been

invested in a case.

      We agree that an alteration of the choice-of-law ruling

should be done only in truly exceptional circumstances where it

would be simply unworkable or unjust to carry out the original

choice-of-law ruling at trial.               On the other hand, we reject the

rigid positions of HUMC, Durcan, and Dr. Rubenstein that the

court's original choice-of-law rulings is an immutable "law of

the case."     See Lombardi, supra, 207 N.J. at 539-40.

                                             G.

      Since they were not specifically addressed by the trial

court   and    were    not     fully      briefed        by    all   parties      in   these

interlocutory        appeals,       we   decline       to     pass   upon   the   discrete

choice-of-law        issues     concerning         the        applicable    statutes      of

limitations.         We do instruct that such analysis likewise may

proceed   on    a     defendant-by-defendant                approach    rather     than     a




                                             67                                    A-1387-14T3
"global" approach.         In particular, the trial court shall apply

the specific choice-of-law principles for statute of limitations

purposes expressed by the Supreme Court in Cornett, supra, 211

N.J. at 374-79.       The trial court may also consider pertinent

concepts under Section 142 of the Restatement to the extent

those Restatement concepts are consistent with decisional law in

our State.

                                       H.

    For all of these reasons, the trial court's choice-of-law

decision and its corresponding orders dated September 26, 2014

respecting choice of law are reversed in part, consistent with

this opinion.

    The      matter   is    remanded    to   the   trial   court   for   the

completion of the case.       We do not retain jurisdiction.




                                       68                          A-1387-14T3